Citation Nr: 1451205	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hallux valgus of the right foot, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hallux valgus of the left foot, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for reactive airway disease.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a right leg condition.

8.  Entitlement to service connection for a left leg condition.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to posttraumatic stress syndrome PTSD) or fibromyalgia.

11.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to hypertension and diabetes mellitus, type 2.

12.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to hypertension and diabetes mellitus, type 2.

13.  Entitlement to a compensable rating for calcaneal spurs of the right foot.

14.  Entitlement to a compensable rating for calcaneal spurs of the left foot.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to April 1992, February 2003 to January 2004, plus service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran appeared at a Travel Board hearing with the undersigned in August 2014.  A transcript is of record.

The issues of service connection for bilateral hearing loss, degenerative disc disease of the lumbar spine, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy as well as the issue of an increased rating for calcaneal spurs of the right and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a January 1993 rating decision, the RO denied service connection for bilateral hallux valgus.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the January 1993 rating decision contains new treatment for the Veteran's bilateral hallux valgus.  However, the records do not show that the Veteran's condition was caused or aggravated by active service and therefore do not raise a reasonable possibility of substantiating both claims for service connection.  

3.  The Veteran's diabetes mellitus, type 2, was permanently aggravated by his hypertension.

4.  The Veteran's headaches have been found to be manifestations of service-connected sinusitis.  The evidence does not show a separate headache disability due to active service or a permanently worsening of headaches due to any other service-connected disabilities.

5.  The Veteran's reactive airway disease is not related to active service, and the evidence does not show an etiological relationship or permanent worsening of the Veteran's reactive airway disease due to any other service-connected disabilities.

6.  The Veteran's sleep apnea is not related to active service, and the evidence does not show an etiological relationship or permanent worsening of the Veteran's sleep apnea due to any other service-connected disabilities.

7.  The Veteran does not have a right leg disability due to active service.

8.  The Veteran does not have a left leg disability due to active service.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

2.  New and material evidence has not been received since the January 1993 rating decision to reopen the Veteran's claim for hallux valgus of the right or left foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310  3.317 (2013).
5.  The criteria for service connection for reactive airway disease have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310  3.317 (2013).

6.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310  3.317 (2013).

7.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim for service connection for bilateral hallux valgus was denied in January 1993 because the condition was not caused or aggravated by active service.  

The evidence of record contains updated treatment for the Veteran's bilateral hallux valgus, to include treatment leading to a right bunionectomy in 2011.  The Veteran's condition was described as a deformity with a "several year history," with no reference to any in-service event.  Current private treatment also reflects the Veteran's complaint of painful bunions.  A June 2013 podiatry consultation report described the Veteran's condition as "progressive through time."  However, the podiatrist specifically stated that he could not "make mention of the condition of [the Veteran's ] feet during any time previous to this point."

The additional evidence received since the January 1993 rating decision has not been previously submitted to VA, but the evidence does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hallux valgus.  The evidence only shows current treatment for a condition whose presence was already acknowledged in the January 1993 RO decision.  Indeed, no competent medical professional indicated that the Veteran's bilateral hallux valgus was caused or aggravated by active service.  As a result, the evidence is not new and material and the claim for entitlement to service connection for hallux valgus of the right or left foot is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes Mellitus, Type 2 

The Veteran maintains that his diabetes mellitus is due to active service, to include as secondary to his service-connected hypertension.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Treatment records show that the Veteran has been diagnosed with diabetes mellitus, type 2.  An October 2009 VA diabetic consultation shows the Veteran was diagnosed with the condition approximately three years prior.  In an April 2014 VA examination for diabetes mellitus, the examiner indicated that the Veteran's diabetes mellitus was at least as likely as not permanently aggravated by his hypertension.  Therefore, the Board finds that service connection for diabetes mellitus, type 2, is warranted, as competent medical evidence has shown that the Veteran's condition was permanently aggravated by his hypertension, which has been service-connected with an effective date of April 2, 1992.

Headaches, Reactive Airway Disease, and Sleep Apnea

The Veteran contends that he has headaches due to serving in the Persian Gulf.  He testified that his hypertension, sinusitis, allergies, fibromyalgia, posttraumatic stress disorder, and sleep apnea "exacerbated" his migraine headaches.  The Veteran also maintains that his reactive airway disease and sleep apnea should be service-connected based on his service in the Persian Gulf.  

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1) .  The "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2002); 38 C.F.R. § 3.3(i) (2013). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 , unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Veteran's DD-214 shows the Veteran served in Kuwait from February 2003 through December 2003.  However, as described below, the Veteran's conditions have been attributed to known clinical diagnoses.  As such, these conditions cannot represent undiagnosed illness and are not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  See 38 U.S.C.A. § 1117; C.F.R. § 3.317.

With regard to the Veteran's headaches, at a February 2009 VA Gulf War examination, the Veteran reported headaches since 2004 without photophobia, nausea or vomiting.  In a September 2013 statement, the Veteran indicated that he was provided aspirin for headaches during service.  However, service treatment records are silent for any complaints of headaches during both periods of active service.

Moreover, the examiner indicated the Veteran's headaches are less likely than not due to active service because there were no in-service complaints or treatment related to headaches.  Instead, the Veteran was diagnosed with headaches secondary to perennial allergic rhinitis.  The examiner noted the Veteran's report of chronic congestion from allergy-related symptoms. 

During the pendency of the appeal, the Veteran was service-connected for sinusitis, claimed as allergies, with an effective date in December 2011.  The Veteran was assigned a 50 percent rating based on his symptoms, which included headaches.  To the extent that headaches are contemplated in the rating criteria for sinusitis, service connection for migraine headaches as a separate entity could violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same disability under various diagnoses is to be avoided).  

The critical question then is whether evidence of a headache disability, unrelated to sinusitis, has been presented, and whether such disorder is etiologically related to service or a service-connected condition.

The record fails to show a currently diagnosed headache condition, unrelated to a sinus condition, or any in-service complaints of headaches.  There is also no competent medical evidence showing that the Veteran's headaches are caused or permanently worsened by his service-connected hypertension, fibromyalgia, or PTSD.  VA examinations for these conditions have not shown any headache-related symptoms.  To the contrary, competent medical evidence has linked the Veteran's headaches to his sinus condition.  

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying  the relationship between physical and neurological disabilities involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In short, service connection for headaches is not warranted as there is no headache disability distinguished from his sinus condition.  The evidence also does not show a nexus between any reported headaches and service, or an etiological relationship or worsening of the Veteran's headaches due to hypertension, fibromyalgia, or PTSD.   

With regard to the Veteran's reactive airway disease, the Veteran has reported breathing difficulties due to exposure to dust and chemicals during the Gulf War.  In a September 2013 statement, he also referred to exposure to asbestos and radiation.  

December 2004 and December 2008 chest x-rays revealed no acute findings.  May 2008 private records show the Veteran complained of persistent cough of one week in duration.  He was diagnosed with an upper respiratory infection, and the examiner noted the Veteran had known environmental allergies.  He was advised to use Nasonex nasal spray daily.

However, in January 2009, a VA pulmonary function test showed moderate restrictive impairment with no bronchodilator response.  The Veteran was diagnosed with reactive airway disease.

At the February 2009 respiratory examination, the Veteran reported breathing problems and shortness of breath since 2004.  The examiner diagnosed reactive airway disease with an unknown etiology.  In an April 2009 addendum, however, the examiner found that the Veteran's reactive airway disease was less likely than not due to active service.  The examiner explained that the Veteran's service treatment records were absent complaints of reactive airway disease.  He acknowledged the Veteran's in-service treatment for bronchitis and explained that bronchitis is an obstructive airway disease.  Reactive airway disease, on the other hand, is related to asthma, which was not found in the Veteran's service treatment records.  Indeed, aside from the Veteran's bronchitis symptoms, service treatment records are absent any complaints related to reactive airway disease.  Moreover, at his September 1992 separation examination, the Veteran denied asthma, shortness of breath, and chronic cough.  

Therefore, the evidence shows that the Veteran's reactive airway disease is not due to service.  The Veteran has made vague statements about asbestos and radiation exposure, yet, there is no evidence of such exposure.  Instead, the evidence does not show in-service complaints of reactive airway disease and competent medical evidence has not provided a nexus to active service.  Consequently, service connection is not warranted for the Veteran's reactive airway disease.  
 
Turning to the Veteran's claim for service connection for sleep apnea, at the February 2009 Gulf War examination, the Veteran reported snoring and waking up five to six times a night.  VA treatment records from March 2009 also reflect the Veteran's report of loud snoring, as asserted by his wife.  The Veteran was eventually diagnosed with sleep apnea in May 2009.

The Veteran also provided research from the National Heart, Lung and Blood Institute, which asserted that being overweight, male, and having a family history of small airways increase the risk for sleep apnea.  In August 2013, the Veteran submitted a newspaper article asserting that veterans are four times more likely to suffer from sleep apnea than civilians.  The article stated that such prevalence is due to the veteran population falling "squarely into those most at risk for developing the condition: male, overweight or obese and of advanced age."  The article also indicated that some researchers believe that "military life can play a role in the development of apnea because troops often have trouble sleeping while deployed."

While the research provided by the Veteran refers to general risk factors for sleep apnea, there is no indication that the Veteran has the condition due to active service.  Service treatment records are absent complaints of sleep apnea, and the Veteran specifically denied trouble sleeping at the time of his September 1992 separation.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches, reactive airway disease, or sleep apnea, and the claim as to all three issues must be denied; the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Right and Left Leg Disabilities

The Veteran contends that he has a right and left leg disability in the form of cramps and soreness in the legs.  The Veteran maintains that his bilateral leg disability is separate from any neuropathy and is exacerbated by his fibromyalgia.  The Veteran also testified that he received treatment by VA in 2010 in which he was provided a "bad cocktail of drugs" that affected his legs.

Initially, the Board acknowledges the Veteran's contention regarding the medical care he received at the VA Medical Center in Tampa, Florida, in 2010.  If the Veteran wishes to file a claim of entitlement to compensation based on an allegation of negligent medical care pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002), he should file such a claim directly with the RO.

Moving forward with the service connection claim, the Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA and private treatment records show that the Veteran demonstrated 5/5 strength in his lower extremities when seeking treatment in 2007 and 2008.

However, at a February 2009 Gulf War examination, the Veteran reported that he had soreness in the anterior aspects of both legs for the past four years.  The Veteran also stated that his symptoms worsen with walking, climbing steps, and prolonged sitting.  

Upon examination, there was 5/5 strength in lower extremities.  There were also no abnormal findings with regard to dorsalis pedis pulse or the posterior tibial pulse.  Sensory examinations were normal.  The examiner stated there was no evidence of muscle atrophy.  The examiner also noted all joints had full range of motion without pain or tenderness.  He diagnosed the Veteran with bilateral bunions and "no other bilateral lower extremity condition."  In short, there is no indication that the Veteran has a separately manifested leg disability, as concluded by the February 2009 examiner.

Even if the Veteran had a leg disability, in addition to neuropathy or fibromyalgia symptoms, there is no evidence of an in-service injury on which to base service connection.  The Board recognizes the Veteran's report of leg cramps, as he indicated in his medical history report at the September 1992 separation examination.  However, the Veteran's musculoskeletal system and lower extremities were found to be clinically normal by the medical examiner conducting the separation examination.  There are no other in-service complaints related to soreness or leg cramps.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a right or left leg condition, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by April 2008 and April 2009 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, a December 2008 VA finding that efforts to obtain additional service treatment records would be futile, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  The Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the Board finds there is no evidence of any additional existing pertinent records and that further attempts to obtain additional evidence would be futile.

The Board acknowledges that some of the more recent VA treatment records are incomplete, as discussed in detail below.  However, the claims adjudicated herein have either been granted, or, where denied, the presence of a current disability has been acknowledged.  Thus, the Board's proceeding with this case has not prejudiced the Veteran.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

New and material evidence has not been submitted to reopen a claim for service connection for hallux valgus of the right foot.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection for hallux valgus of the left foot.  The petition to reopen is denied.

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to hypertension, is granted.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for reactive airway disease is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right leg condition is denied.

Entitlement to service connection for a left leg condition is denied. 


REMAND

First, the Board notes that the Veteran's July 2012 private audiogram shows some degree of bilateral hearing loss.  Although previous VA examinations did not document such hearing loss, October 2012 VA treatment records note mild to moderate hearing loss with excellent word recognition scores.  However, some of the pages of the VA treatment records are missing, and only indicate that the Veteran's hearing seemed much better than the private test showed.  The October 2012 puretone threshold measurements were not reported on the pages provided.  Without the remainder of the VA treatment record, the nature of the Veteran's claimed bilateral hearing loss remains unclear.  As such, the Board finds that additional testing is required before the Board may adjudicate the claim.  

Next, the Veteran has raised a secondary theory of entitlement with regard to the degenerative joint disease of the lumbar spine.  He submitted a newspaper article discussing a relationship between PTSD and back disabilities.  The Veteran also testified that his back condition could be secondary to his fibromyalgia, which was service-connected during the pendency of the appeal.  To date, the Veteran has not been provided notice for secondary service connection.  Moreover, the fact that some VA treatment records are missing is particularly significant with regard to the back pain because arthritis is considered a chronic disease under 38 C.F.R. § 3.303, and the assessment of continuity of symptomatology is important in adjudicating such claims.  Finally, the Veteran submitted internet research from the Mayo Clinic regarding the development and causes of osteoarthritis of the spine, to include normal wear and tear.  This research has not been considered by the AOJ and the Veteran has not provided waiver of such evidence.  Therefore, the Board finds that additional development is necessary prior to continuing adjudication of the Veteran's service connection claim for a back disability.

Third, the April 2014 VA diabetes mellitus examination indicated that the Veteran has peripheral neuropathy that is least as likely as not due to diabetes mellitus.  However, the examination report fails to specify the nature of the peripheral neuropathy, and the examiner did not provide a separate questionnaire to assess diabetic peripheral neuropathy, as instructed in the Disability Questionnaire for diabetes mellitus.  As such, the examination is unclear as to whether the Veteran has peripheral neuropathy in either lower extremity, and remaining VA treatment records do not show a current diagnosis of peripheral neuropathy in either extremity.  As a result, a VA examination is necessary to identify the current nature and severity of the Veteran's diabetic peripheral neuropathy, to include clarification of whether such a condition involves either lower extremity.   

With regard to the Veteran's bilateral calcaneal spurs, the Veteran testified at the August 2014 hearing that he had a podiatry appointment the previous week in which he was told he would have pain in his feet for his entire life.  A review of the evidence shows that the most recent VA treatment records are from 2012.  As noted, these records appear to be missing pages.  The Board finds that it is necessary to obtain updated, complete treatment records to identify the current severity of the Veteran's bilateral calcaneal spurs.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a complete copy of all outstanding VA treatment records.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

2.  Then, send the Veteran a notice letter which advises him the criteria needed to substantiate his claim for service connection for a back disability as secondary to his service-connected PTSD and fibromyalgia.

3.  Schedule the Veteran for a VA audiological examination to obtain evidence as to whether the Veteran has a bilateral hearing loss disability for VA purposes.  The examiner should consider the July 2012 private audiogram and indicate agreement or disagreement with the findings therein.  

The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

If the examiner identifies any hearing loss for VA compensation purposes, then the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss began during service or is otherwise linked to service, to include the Veteran's report of exposure to weapons fire, missile explosion, and other loud noise while serving as an infantryman.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

4.  Schedule the Veteran for the appropriate VA examination to clarify the nature and severity of the Veteran's diabetic peripheral neuropathy, to include whether such a condition involves either lower extremity.   

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

5.  Then, readjudicate the issues of service connection for bilateral hearing loss, degenerative disc disease of the lumbar spine, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy as well as the issue of an increased rating for calcaneal spurs of the right and left foot, on the merits.  All newly associated evidence and theories of entitlement resulting from the above Remand directives should be considered.   

If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


